Name: Council Regulation (EEC) No 1206/82 of 18 May 1982 fixing a guarantee threshold for tomato concentrate and whole peeled tomatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/50 Official Journal of the European Communities 20 . 5. 82 COUNCIL REGULATION (EEC) No 1206/82 of 18 May 1982 fixing a guarantee threshold for tomato concentrate and whole peeled tomatoes THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from the 1982/83 marketing year, a production threshold shall be fixed for each marketing year :  to a quantity of tomato concentrate falling within subheading ex 20.02 C of the Common Customs Tariff corresponding to 2 987 850 tonnes of fresh tomatoes,  to a quantity of whole peeled tomatoes falling within subheading ex 20.02 C of the Common Customs Tariff corresponding to 1 307 150 tonnes of fresh tomatoes. 2. If the thresholds referred to in paragraph 1 are exceeded, the Council, on a proposal from the Commission, shall take the appropriate measures. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), and in particular Article 3a (5) thereof, Having regard to the proposal from the Commission, Whereas Article 3a of Regulation (EEC) No 516/77 introduced a system of production aid for certain products processed from fruit and vegetables ; whereas, in the event of the situation provided for in paragraph 5 of the said Article arising, it is possible to limit the grant of production aid to a quantity determined on the basis of average Community production in the the most recent years for which reliable data are available ; Whereas there is a risk that this situation may arise for tomato concentrate and whole peeled tomatoes ; whereas, at this stage, a guarantee threshold should be fixed to cover the said products ; whereas provision should be made for taking appropriate measures should the said threshold be exceeded ; Whereas, for the products in question, production characteristics are such that the threshold in question should be expressed in terms of fresh products employed, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1982. For the Council The President P. de KEERSMAEKER (  ) OJ No L 73, 21 . 3 . 1977, p . 1 . (2) OJ No L 118 , 30 . 4 . 1981 , p . 10 .